Title: To Thomas Jefferson from François Soulés, 21 March 1789
From: Soulés, François
To: Jefferson, Thomas



Sir
March the 21st 1789

In the parliamentary pocket-book I published, I find a note to that purport: a member of the Commons is a Knight, a citizen or burgess. He must be resident within the same county the day of the writ of summons and ought to have 40 shillings of free hold within the said county, beyond all charges &c.
A person who has just published a book intitled, les Comices de Rome &c. maintains that to be member for a county it is necessary to have five hundred pounds sterling a year, and 25₶ for a town or Borough; that to be elector for a county it is necessary to have 40 shillings a year. If he is in the right, I must certainly be in the wrong having followed the above note. Should be glad you would give me your opinion upon that subject.
I called the other Day in order to have the honor to visit your Excellency; but had not the good fortune to find you at home. I hope you and family are well and remain with the greatest esteem, Your Excellency’s most obedt. and most humble Servant.

F. Soulés

